 INTALCO ALUMINUMCORPORATION '413Intalco AluminumCorporation and George Davies Case19-CA-4373May 14, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSthe National Labor Relations Board, herein the Board,on July 14 1969, issued a complaint alleging that IntalcoAluminum Corporation, herein Respondent, violatedSection 8(a)(1) of the National Labor Relations Actherein the ActUpon the entire record and my observation of thewitnesses I make the followingFINDINGS OF FACTOn December 3 1969, Trial Examiner E Don Wilsonissued his Decision in the above entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiners Decision Thereafter, the Respondentfiled exceptions to the Decision and a supporting briefand the General Counsel filed an answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decisionthe exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions andrecommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that theRespondent Intalco Aluminum Corporation, BellinghamWashington, its officers, agents successors, and assignsshall take the action set forth in the Trial Examiner sRecommended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE DON WILSON, Trial Examiner Pursuant to duenotice, a hearing was held before me, at BellinghamWashington on September 9 through 11, 1969 Theparties, except the Machinists ' fully participated Briefshave been received from the General Counsel Respond-ent, and the Charging Party and have been duly consid-eredUpon a charge filed by George Davies a lawyerherein Davies, on May 1, 1969, and amended thereafteron June 4 and June 9, 1969, the General Counsel of'During the hearing I denied Machinists request to intervene Machinfists representative was present at all times during this hearingHedid not renew his motion to intervene either at the end of GeneralCounsels or Respondents case I plainly stated that the Machinistsmight renew their motion to intervene at the close of RespondentscaseThey did not do soITHE BUSINESS OF RESPONDENTSRespondent is a Delaware corporation with its principal office and place of business located in FerndaleWashington, where it is engaged in the manufactureof primary aluminum, and during the past year, in itsbusinesshas caused to be transported and deliveredto its Ferndale plant goods tnd materials valued inexcess of S50,000 which were shipped to it in interstatecommerce directly from States of the United Statesother than the State of WashingtonRespondent during the past year hits distributed fromitsFerndale plant products valued in excess of $50 000directly to States other than the State of WashingtonAt all times material herein, Respondent has beenan employer engaged in commerce within the meaningof the Act11THE LABOR ORGANIZATIONSThe United Steelworkers of America, AFL-CIO, andAluminum Workers International Union AFL-CIO, andBellingham Metal Trades Council, Allied Industries Divilion, and International Association of Machinists andAerospace Workers, AFL-CIO, hereinafter called theMachinists, are labor organizations within the meaningof the Act 'IIITHE UNFAIR LABOR PRAC1 iCFSA The Issues(1)Was a strike engaged in by a majority of Respondent s employees, beginning on or about April 25, 1969and ending on or about May 6, concerted activity protect-ed by the Act9 (2) Was the discharge of about 28of the strikers on or about April 27, unlawful underthe Act" (3) Was Respondent s suspension of DwightW Whiteley on or about May 6 until May 15, unlawfulunder the Act) (4) Was Respondent's refusal to reinstatesince on or about May 6, about 16 strikers after theirunconditional offer to return to work unlawful underthe Act942Machinists were property denied a motion to intervene since theywere not named in the complaint and did not renew their motionafterRespondent introduced its defensedthoughMachinistswereafforded an opportunity to renew said motionHereinafter all dates refer to 1969 unless otherwise st itedVincent Occhiogrosso wiis remst itcd sometime in August182 NLRB No 57 414DECISIONSOF NATIONALLABOR RELATIONS BOARD,B.BackgroundIn a decision reported at 169 NLRB 1034, the Boardfound that the Respondent had violated Section 8(a)(1)and (2) of the Act by entering into an illegal contractwith the Machinists. The Board held that at the timeRespondent recognized the Machinists, it was a minorityUnion. Respondent, among other things, was orderedto cease and desist from recognizing the Machinistsand giving effect to their contract or anyextensionor renewal thereof. Respondent was ordered to withdrawand withhold all recognition from the Machinists unlessand until certified, and to take further action.' On Sep-tember 19, after the trial herein, the Ninth Circuitenforced the Board's Order excepting "for the provisionfor reimbursement of dues."" At all times since theBoard Order, Respondent has continued to recognizeand contract and renew contracts with the MachinistsObviously, in view of the Board's Order and the court'sdecision, I find that the contract and any renewalshave beenillegalunder Section 8(a)(2) and (I) of theAct.'C The FactsBased on the record as a whole, particularly thecredited testimony of Frank Sova, I find that on April25, substantially all of Respondent's employees, 800-900,went out on strike." The employees, or some of them,engaged in picketing of Respondent's premises Respond-ent insists this strike was illegal because it was inviolation of a "no-strike" clause in its current contractwith the Machinists. But as the Board and the courtfound, this was an illegal contract and its provisionshad and have no force or effect. On or about April27, Respondent discharged 28 employees named in para-graph 6 of the complaint and on or about May 6,suspendedWhiteley, because they had engaged in astrike in violation of the "no-strike" clause in the illegalcontractThe parties entered into a factual stipulation" of con-siderable length and detail, to the effect that the Machin'istsengineered, inspired, and induced this strike andwere responsible for its prolongation. I now reversemy'ruling made at the hearing and find such is irrelevant'At the time of the trial herein, that matter was pending beforethe Court of Appeals for the Ninth CircuitThe Machinists have never been certified by the BoardHaving duly studied the Regional Director's Report on ObjectionsinCase l9-RC-4812 and theBoard's SupplementalDecision and Ordertherein, I find they in no way affect the Board'soriginal order asdescribed above or the court's decisionIn this connection, I notethat the Board's original Decision and Direction of Election (174 NLRBNo 122) involved an application by the Board of the so-calledCarlsoncaseDecision 157 NLRB 851 Note that in directingthiselectionthe Board referred to the "illegal contract" Respondent had with Machin-ists"The testimony of D. F Spellman, Respondent's director of industrialrelations,was too vague, and obtuse, to permit a finding as to amore exact number"General Counsel and the Charging Party arguing that it was irrelevantand immaterial, and being overruled by meand immaterial."' By the day after the strike startedthere wasan 11-manEmployee Strike Committee' I who,according to the credited testimony of Sova, were actingnot for the Machinists but for all of Respondent'semployees.' It attempted to contact Respondent's repre-sentatives the day after the strike began. They metwith Respondent's representative Pfannt3 about 4 p in.,on Saturday, and told him, they would like to sit downand tell him why they were on strike and show him"our list of grievances and what our problems wereand why we were actuallynot comingtowork.Weasked him if he would and he said he really didn'tgive a damn about what we had on paper or anything.He said there was a grievance procedure [under theillegal contract] and that was the way they would resolvegrievances. . ,So we asked him if we did comeback to work, would he sit down and look at ourgrievances and he said that we had a grievance proce-dure. . . . He pulled out a contract book and showedus the reason that he wasn't willing to talk to us wasbecause of the stipulation and [no] strike clause inthere "14Thus, whether the Machinists engineered the strikeor not, it is clear that Respondent refused to meetwith an Employees' Strike Committee elected by theemployees on strike, to discuss the employees' griev-ances and the settlement of the strike, because of itsillegalcontract with the Machinists. This Employees'StrikeCommittee was elected by 600-700 employeeson the day after the strike began. They were not repre-senting the Machinists Union but Respondent's strikingemployees "for the benefit of resolving the strike."Sova further credibly testified that the employees"walked out because they finally had enough backboneto stand up to some of the things that were botheringthem over a 4-year period."While Respondent's Exhibit I demonstrates that ata prior election'' the Machinists received only 278 votes,there were 800-900 employees who supported the strike.Whatever role the Machinists may have played in thestrike,thecredited testimony establishes that theEmployees' Strike Committee sought and received someineffectual aid from theBellingham MetalTrades Coun-cil,"'which sought to arrangeameetingbetweenRespondent and the Employees' Strike Committee. Inow find it irrelevant and immaterial that the Machinists,parties to an illegal contract with Respondent, mayhave played a part in instigating or furthering the strikewhich I have found was participated in by most ofRespondent's employees."Respondent admits that it discharged 28 strikers onor about April 27, because they,engaged ina strike"'Ishall discuss this further in considering Respondent's so-calledMid-West PipingdefenseOne of whom was Frank SovaThey were elected by the employeesRespondent's "Liberazationsmanager14Obviously the illegal contract''Which was held on March 26 and 27, and set aside by the Board",Which had been on the ballot in the election theBoard set aside17An illegal contract had been imposed upon them by Respondent INTALCO ALUMINUMCORPORATION '415in violation of the"no-strike" clause,on April 27 andthat after their unconditional offer to return to workon May 6, it suspended Whitely for engaging in thestrike and refused to reinstate 16 strikers because theyengaged in the strike in violation of the"no strikeclause."Some of them allegedly engaged in additionalstrike activitieswhich were unlawful and unprotected.Respondent denies in particular that employees S'chreckor Zollatz made a good-faith offer to'return to work.''D. Concluding Findings'FIfind thatby virtueof the Board'sDecision andthe NinthCircuit'sdecision enforcing it in most part,and particularly as to the parts material herein, the"no strike clause"and "grievance procedure clauses"of Respondent's contract with the Machinists were nulland void and part and parcel of an illegal contract-,and did not render the concerted activities,the strike,of the Respondent'semployees unprotected,and didnot justify Respondent'sdischarge or suspension of,or refusal to reinstate any striker.I further find that the fact that the Regional Directorin a Report on Objections stated that Respondent andMachinists were parties to a "current collective bargain-ing agreement"did not mean that he was finding thecontractto be valid.'He simply found that an expressedobjection was not valid.'sTheAluminum Workers andtheMetal Trades Council had filed a written requestwith the Board to proceed with an election pursuanttoCarlsonFurniture Industries,Inc.,157 NLRB 851,with full knowledge that Respondent and Machinistswere parties to a contract which theBoard had foundto be illegal.Ihave already noted that the Board initsDecision and' Direction of Election had noted thatthe current contract with the Machinists was "illegal."The concerted activities of Respondent'semployeesin striking because of unresolved grievances was protect-ed activity under theAct.20 "Thereasonableness ofworkers' decisions to engage in concerted activity isirrelevant to the determination of whether a labor disputeexists ornot." The courtfurther stated that an employerisnot"at libertyto punish laman bydischarging him1NThe 28 who were discharged were Balogh, Crawford,Davis, Dickin-son, Dillard,Ferrell,Gaillac,Garza, Hale,Haugen,Howard,Johnson,Kaiser,Kombol,McCall,Miller,Morton, Occhiogrosso,Perrin, Ross,Schreck,Sova,Summers,Tamcke,Thompson,Umbaugh, r Zinn, andZollatzThe 16 who were denied reinstatement were Davis, Dillard,,Hale,Haugen,Howard,Johnson,Kaiser,Kombol,McCall,Miller,Occhiogrosso(who was recalled in August), Ross, Schreck,Sova, Sum-mers,and Zollatz Respondent contends that in addition to engagingin an illegal strike, some of.the discharged' employees committed acts"which would justify a denial of reinstatement under any circum-stances " These employees allegedly included Johnson, Zollatz, Schreck,Gaillac,Garza(there is no allegation by General Counsel that he wasillegally refused reinstatement),Howard,Ross, Zinn, Morton,'Occhiog-rosso, and Tamcke(who allegedly was reinstated and made wholeat some undisclosed time because the refusal to reinstate or beliefthat he had engaged in violence was in error)'General Counsel moreoverdoes not allege that Tamcke was illegally denied reinstatement Thisis also true of Gaillac11He found other conduct of Respondent to be valid grounds foroverturning the election20N L R B vWashington AluminumCompany,370 U S 9for engaging in concerted activities which[Section] 7of the Act protects."Of course,unlawful activities,violent activities,or activities in breach of a lawfulcontract are not protected.I find the illegal contract did not require the employeesto resort to any grievance procedures established bythe illegal contract.Theywere null and void, andRespondent has been ordered to cease giving effectnot to just parts of the illegal contract but to the entireillegal contract.2t'The entire record makes clear that the strike "wasin furtherance of the employees'efforts to make manage-ment more responsive to their demands for variousimprovements in existing employment conditions."Elec-tromec Design and Development Company, Inc.,168NLRB 763.22 This strike was protected activity underthe Act.Ireject as without merit,Respondent'scontentionthat the strike was unprotected on the grounds thatitwas in furtherance of the Machinists attempt to obtainrecognition during the pendency of a question concerningrepresentation,which Respondent contends was unlaw-fulunder theMid-West Piping & Supply Co.,Inc.23doctrine.Respondent,in its brief,says, "The strikewas organizational from its inception."Respondent fur-ther states that in that case, "the Board held that theemployerlmust remain neutral during an organizationalcampaign and must not deal with one of the competingunions. "24 Respondent contends that the employees werestriking to force the Respondent to recognize and dealwith the Machinists and thus engaged in unprotectedactivity in light of theMid-West Pipingdoctrine.Respondent citesOhio Ferro-Alloys Corp.v.N.L.R.B.,213 F.2d 646,reversing 104 NLRB 542. I am unawareof any Board decision in which the Board has reverseditsdecision in 104 NLRB 542, and in that case,unlikethe one at hand,the employer remained strictly neutraland insisted on an election. ,In the election directedby the Board in this case 2' Respondent and the Machin-istsboth urged the Board not to direct an electionwhile an 8(a)(2) case involving the same unit of employ-ees was pending.Theycontended an immediate electionwas "untenable."I consider Respondent's position in urging that I findthe strike unprotected because it was for the purposeof forcing Respondent to recognize and deal with theMachinists while a question concerning representationwas pending to be entirely without foundation. SinceMarch 17, 1966, to date,Respondent,has unlawfullyrecognized and dealt with the Machinists.In its contracts,Respondent has unlawfully required all its employeesto belong to the Machinists.It insiststoday,that ithas at all times since March 1966,lawfully recognized" Finding the contract illegal, I refused to receive it in evidenceIt is in Respondent's Rejected Exhibit File" As I have previously found,the fact that the illegally assistedand recognized Union may have played some part in a walkout ofsome of the employees is irrelevant and immaterial2363 NLRB 106024Here, three unions were competing for representation rights2i 174 NLRB No 122 416DECISIONSOF NATIONALLABOR RELATIONS BOARDtheMachinists and enteredinto union-security agree-ments with them. The Machinistshadrecognition fromand a contract with Respondent Respondent has since1966 unlawfully recognized the Machinists not out oftheemployees'choice, but out of.Respondent'schoice.ItwasRespondentwhich illegallyimposedthe Machinistsupon the employees. Reference has already been madeto the,, comparatively low number of `votes receivedby the Machinists in the comparatively recent electionwhich was set aside by the Board. Since Respondenthas continued in this illegal conduct for so long, andsince there is no evidence that a majority of the employ-ees ever wanted the Machinists as the bargaining repre-sentative, I cannot find that the 800-900 employeesstruck to force Respondent to deal with the Machinists,something it had illegally been doing for, years. I findfrom the entire record that the employees acted "togetherto better their working conditions.", 2" Here, there wasno legalcontract and there was no legally establishedcontractualgrievanceprocedure.Nonetheless, theMachinists had complete recognition by and fromRespondent, which Respondent insists was lawful, andit is absurd to suggest that the employees were strikingto force Respondent to recognize and deal with theMachinists during the pendency of a question concerningrepresentation. These striking employees did not 'losetheir protected Section 7 rights, merely because theydid not present a specific demand, to Respondent toremedy objectionable working conditions. The Employ-ees' Striking Committee asked Respondent unsuccessful-ly to discuss grievances of the employees on the dayafter the strike began. Respondent refused,insistingthat they resort to the grievance procedures of theillegal contract"The language of Section 7 is broadenough to protect concerted activities whether they takeplace before, after, or at the same time such a demandismade. To compel the Board tointerpretand applythat language in the niggardly fashion suggested bythe Respondent here would only tend to frustrate thepolicy of the Act to protect the right of workers toact together to better their working conditions."N L R.B. v.WashingtonAluminum Co., supra.(Theseemployees had not had legal representation since orbefore 1966.)I find that there is insufficient probative and substantialevidence that Respondent was justified in dischargingthe 28 employees referred tosupra,orin refusing toreinstate, the 16 referred tosupra,on the grounds thatthe strike was illegal and their activities were not protect-ed by, Section 7 of the Act. I find that the dischargesand suspensionofWhiteley, and refusalsto reinstateforthesereasons were in violation of Section8(a)(1)of the Act.' Presumably, according to the complaint,12 of the 28 who were. discharged on or about April27 were reinstated or General Counsel makes no claimthat they were entitled to reinstatement.27 There are11employees who Respondent contendsengaged instiN LR B v Washington Aluminum Co , supraz^Compare par 6 and 8(b) of the complaint(This would includeGarza )such strike misconduct, during the course of the strike,as to justify Respondent's discharge or refusal to rein-state them.211 As to those who were discharged on orabout April 27, and reinstated pursuant to their requeston or about May 6, or who are not alleged in thecomplaint to have been unlawfully denied reinstatement,they are not entitled to backpay for the period theywere on strike and no order of reinstatement is necessaryAs to the 16211 who were and have been denied reinstate-ment pursuant to their unconditional requests'31onlybecause, according to Respondent, they engaged in orwere leaders of an allegedlyillegalstrike,which infactwas protected concerted activity under the Act,they are entitled to reinstatement and backpay withinterest as will be discussed in the Remedy sectionherein.31While Respondent introduced evidence as to strikemisconduct, other than merely engaging in the strike,as leaders or otherwise, with respect to 11 of the 28discharged employees, only 5 of these 11 were denied,reinstatement according to the complaint. They are How-ard, Johnson, Ross, Schreck, and Zollatz. Most of thealleged misconduct was testified to by D. F. Spellman,Respondent's director of industrial relations.Most ofhis testimony in this regard was clearly hearsay, butIoverruled objections- to the testimony believing thathe was merely being offered as a witness to testifyas to the Respondent's official position as to the groundsof discharge or refusal to reinstate and that Respondent,if it had such witnesses, would call others who wouldgive direct and nonhearsay testimony as to actual miscon-duct, based on their own observations, and not onmere hearsay. This was not done by Respondent inmost instances. To the extent that Spellman's testimonyas to alleged misconduct is mere hearsay and not withina recognized exception to the hearsay rule, and is notsupported by competent andprobative evidence, I disre-gard it. I see no purpose in setting forth herein allof the unsubstantiated hearsay testimony of Spellman.Such would merely unduly elongate this Decision.Ifind, crediting the testimony of Gerald McRorie,and having examined a photograph of Zollatz'32 whereinhe appears to be throwing something, that during thecourse of the strike, when Zollatz was 40-50 feet fromMcRorie, Zollatz threw a rock in McRories's direction,the latter being Respondent's manager of communica-tions and committee relations. I consider this grossmisconduct by Zollatz, and such as justified his dischargeand refusal to reinstate by Respondent.33 I find no viola-tion of Section 8(a)(1) in Respondent's discharge ofor refusal to reinstate Zollatz for throwing a rock atZ"General Counselstates inhisbrief that 6 of the 11, in fact,returned to workSee par 8(b) of the complaintAs noted, Occhiogrosso was reinstated in August He is entitledto backpay from May 6 to the date in August when he was reinstated,with interest, as hereinafter described in the Remedy section11Hereinafter, I will discuss the situation with respect to those ofthe 16 who engaged in gross misconduct in their strike activitiesResp Exh 5In any event, I credit Spellman's undenied testimony that Zollatzstated he did not want to return to work INTALCO ALUMINUM CORPORATION417one of Respondent'smanagers during the course ofthe strike 34As an exceptionto the hearsayrule, Spellman truthful-ly testifiedwithout contradictionthatGaillacadmittedto him thaton April 25 he "attemptedto and didsuccessfully block the entry of a supply truckattemptingto enter the plant premiseswithsuppliesby layingin the road in front ofthe truckand preventing itsmovementin that way " This occurredat the mainpicket line I find this was gross and agravated miscon-duct and wasjust cause for discharge General Counselhas notalleged thathe was unlawfullydenied reinstate-ment 31 Hence,Imake no finding in this regard 31,Respondent, in itsbrief,allegesthat Rodney37 Schreckwasdrinkingheavily [5 beers]"when headmittedlytrespassed on companyproperty, by carand the lasttimeon foot He drank the beer between10 p in andla m I credit his testimonythat he hadno beer afterIa in I cannotfind that bydrinkingfive beers overa 3-hour period, he was "drinkingheavily " Aside frommere trespass,while on strike,Ifind he engaged inno misconductOn the lastoccasion he trespassed,he wason foot and walkingnot towardthe plant itselfbut towardsRespondent's recreationalarea, about 5or 6 a in , for the purpose of going crabfishing witha stick which he did notthen have in hishandsOtherthan the baretrespass,he wasdoing no harm I thinkitis immaterialwhether heactually intended to gocrab fishing 38 Inany eventthere is no credible evidencethat he wason Respondent'spropertyat that time,for an evil purposeHehad walkeda short distancewhen he wastackled byRespondent's representativeMike Schafferand three or four morepeople 39 jumpedon him and in due course,"spread-eagled"him, holdinghim on theground byhis arms and legsHe foughtback and apparently kicked twoof the men One ofthemen held him aroundthe neckand was chokinghimHe was picked up and loaded into the back endof a "pickup " There wereapparently four men holdinghim by eacharm and each leg He wasdriven roughlyand in a dangerous manner, to the guard's shack, wherehe was placed on thefloor until Respondent's representa-tive Pfanncameand they talked 40 An employee strikernamed Touchan was with Schreckwhen he trespassedon Respondent's propertyto the knowledgeof Respond-entTouchanwas neither assaulted,nor discharged,nor denied reinstatement41At the time Schreck wasso savagely assaulted, there is no evidencethat anyof Respondent's representatives asked himwhy he wason companypropertyIcredit histestimony that hehad his last of five beers about I a in , and do not34Note I find he did not desire reinstatementSee par 8(b) of the complaintSo far as the record is concerned he may well have been reinstatedNotRoger ashe is named in the complaintHe testified the tide was low at this time and it was feasibleto catch a crab by putting a stick near the crab and when the crabcaught hold he could pull it up and out of the water and thus catchit19Respondent s representatives4"Apparently peacefully41According to the recordcredit testimonythat he was drunk about 5 or 6 a inPfann told him he had been trespassing and he repliedhe felt he was not because he wasin the recreationalarea 42 I find from the entire record that he was unlawful-lydischargedfor his protected strike activities, andthat histrespasses,which caused Respondent no harm,were not so aggravated as to justify Respondent's refusalto reinstate himPfann testified that about May 10or 12, Schreckand Machinists Representative Johnsonasked him to change the date of Schreck's terminationfrom April 27toMay 8,his second anniversary date,so he could receive additional vacation benefits Subse-quently, according to Pfann,he agreedto dosoPfanntestified he told Schreck and Johnson that Respondent"had substantiated his discharge,"obviously referringto the trespass incidents I credit Schreck's testimonythat he reported for work on May 8 and was toldhe was "fired"and that when he and Johnson latermet with Pfann he tried to get hisjob backand Pfannsaid he did not see"how theycould reinstate" himIfurther credit Schreck's testimony that he then sawRespondent'spresident,Ferrie,and unsuccessfullyasked him for hisjob backI find the discharge of and refusal to reinstateSchreckviolated Section8(a)(1) of the ActRoy Johnson admitted trespassing on company proper-ty with hisbrother in a car one night during the strike,and talking to a nonstriking employee 43 I find no compe-tent or substantial evidence that he in any manner threat-ened the employee I do not consider his mere trespassand short noncoercive conversation with a workingemployee conduct of such an aggravated nature as todeprive him of his right to reinstatement The dischargeof and refusal to reinstate Johnson violated Section8(a)(1) of the ActThe only testimonyas to alleged misconductby DonaldHoward is unsubstantiated hearsay of Spellman I findthis incompetent evidence Respondent violated Section8(a)(1) of the Actby discharging and refusing to reinstateHoward Thesame is true with respect to Tim RossOnly unsubstantiated hearsay of Spellman evidencedmisconductby RossSuch evidence,as I have found,is incompetent and unsubstantialThus, of the 16strikers who were denied reinstatementby Respondent,I find competent and substantial evidenceas to gross misconductonly by Zollatz, who in anyeventsaid to Respondent that he didn'twant to returnto workand said he was ashamed that he'd "had quitea few beersto drink"and admitted that he had been"throwingrocks 1144 The other1445 named in paragraph8(b) of the complaint are entitled to an order providingfor reinstatementwith backpayaswillbe discussedin the Remedy section hereinafter42Which the employeesthemselves had been constructingwithoutpay43Askinghim whyhe was not out on strike etc44See the undenied and credited testimonyof SpellmanAs noted Occhiogrossohas been reinstated since sometime inAugust 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occuring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofV. THE REMEDYHaving found Respondent has engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of theAct.Having found that on or about April 27, Respondentunlawfully discharged John Balogh, Bernie Crawford,Paul Davis, Mike Dickinson, Roy Dillard, Charles Ferrel,Ernesto Garza, Larry Hale, Richard Haugen, DonaldD. Howard, Roy Johnson, Richard Kaiser, Jess Kombol,James McCall, William Miller, R. Morton, Vincent Occh-iogrosso, Alex Perrin, Tim Ross, Rodney Schreck, FrankSova, James Summers, Robert Tamcke, Wallace Thomp-son, Samuel Umbaugh, and Ray Zinn, I shall orderRespondent to remove from their records any evidenceof discharge for cause. Excepting for those above namedwho were unlawfully denied reinstatement, I shall notorder backpay for the period they were on strike.41Those were free to strike or not strike. Respondentisnot required to pay them for the period of timethey were freely on strike and refusing to work.To remedy the discriminatory refusal to reinstate sinceon or about May 6, Davis, Dillard, Hale, Haugen, How-ard, Johnson, Kaiser, Kombol, McCall, Miller, Occhiog-rosso,47 Ross, Schreck, Sova, and Summers, Respondentwill be required to offer themreinstatementand makeeach of them and Whiteley whole for any loss of payeach may have suffered by reason of the discriminationagainst them in the manner set forth in F.W. WoolworthCompany,90 NLRB 289, with interest on backpay com-puted in the manner described inIsis Plumbing & HeatingCo., 138 NLRB 716. They shall be reinstated to theirformer or substantially equivalent positions, withoutprejudice to their seniority and other rights and privi-leges.4AThe above found discharges and the above foundunlawful refusals to reinstate and the discriminatorysuspension of Whiteley strike at the heart of the rightsguaranteed employees by the Act, expecially in connec-tion with Respondent's unremedied violations of Section8(a)(2) and (1) of the Act, as previously found by theBoard and the Ninth Circuit. I shall therefore recommenda broad order.As requested by General CounselNote he was reinstated in August and no offer of reinstatementis required as to himSNOcchinogrosso shall receive backpay until the date of his reinstate-mentUpon the basis of the foregoing findings of fact,and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Unions named herein are labor organizationswithin the meaning of the Act.3.By the discriminatory discharges, as found above,and discriminatory suspension, Respondent has beenengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.By discriminatorily failing and refusing to reinstatestriking employees who were engaging in protected con-certed activities, pursuant to, their unconditional offersto return to work, as found above, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.By interferingwith, restraining, and coercingemployees in the exercise of the rights guaranteed themby Section 7 of the Act, including the discharge ofand suspension of, and refusal to reinstate employeesfor engaging in protected concerted activities, as foundabove, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.7. It has not been established by a preponderanceof the substantial evidence that Respondent violatedSection 8(a)(1) of the Act by discharging or refusingto reinstate Zollatz, as found above.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,it isrecommended that Respondent,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or suspending employees because theyengage inconcerted activities protected by Section8(a)(1)of the Act.(b)Refusing to reinstate pursuant to their uncondition-al requests, strikers who have beenengaging inprotectedconcerted activities, under the Act.(c) In any other manner interfering with,restraining,or coercing any employee in the exercise of his rightto engagein concerted activities protected by Section7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Remove from its records any evidence,of dischargefor unlawful cause, and assure that the following havenot been denied seniority or other rights and privilegesand that they have been or will be reinstated to theirformer or substantially equivalent positions: John Bal-ogh,BernieCrawford, Paul Davis, Mike Dickinson,Roy Dillard, Charles' Ferrell, Ernesto,G,arzo, Larry Hale, INTALCO ALUMINUMCORPORATIONRichard Haugen,Donald Howard,Roy Johnson,RichardKaiser,Jess(or Jeff)Kombol,James McCall,WilliamMiller,R.Morton,Vincent Occhiogrosso,Alex Perrin,Tim Ross, Rodney Schreck,Frank Sova,James Sum-mers,Robert Tamcke,Wallace Thompson,SamuelUmbaugh,and Ray Zinn.(b)Offer to reinstate to their former or substantiallyequivalent positions,without prejudice to their seniorityand other rights and privileges,and make them wholein the manner set forth in the"Remedy" portion ofthisDecision,for any loss of earnings,by reason ofRespondent's discrimination against them,the followingemployees:Paul Davis,Roy Dillard,Larry Hale,RichardHaugen,Donald Howard,Roy Johnson,Richard Kaiser,Jess or (Jeff)Kombol,James McCall, William Miller,Vincent Occhiogrosso'49Tim Ross,Rodney Schreck,Frank Sova and James Summers.(c)Preserve and upon request,make available tothe Board or its agents,for examination and copying,allpayroll records and all other records necessary toanalyze the amount of backpay due hereunder.(d) Post at its Ferndale,Washington,place of businesscopies of the attached notice marked"Appendix.""Copies of such notice on forms furnished by the RegionalDirector for Region 19, after being duly signed byRespondent, shall be posted immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter,inconspicuous places, where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered,defaced,or coveredby anyother mate-rial.(e)Notify those employees who were discriminatorilydenied reinstatement,ifpresently serving in the ArmedForces of the United States of America of their rightto full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.(f)NotifytheRegional Director for Region 19, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.'48He has apparently already been reinstated and he need only bemade whole as provided in the "Remedy"portion hereofIn the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall,as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder,and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals,thewords in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard''In the event that' this Recommended Order is adopted by theBoard,this provisiofi'shall be modified to read"Notify the,RegionalDirector for Region,19, in writing,within 10 days from the date ofthis Order,what steps rt'has taken to comply herewith419APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE DO NOT havea valid contract'with anyUnion,and any or all of our employees are freeto strike or not to strike,or engage in other concert-ed activities,including those for the purpose ofmutual aid and protection, or to refrain from them,as guaranteed under Section7 of the Act.WE WILLNOT discharge or suspend or otherwisediscriminate against any employee because heengages in any activity protectedby Section 7of the Act,including peaceful striking or picketingin the absence of a lawful contractwhichcontainsa lawful"no-strike"clause.WE WILLNOT refuse to reinstate,pursuant tounconditional requests,strikerswho have beenengaging in protected concerted activities underSection7 of the Act.WE WILL NOT,in any other manner,interferewith,restrain,or coerce any employee in the exer-cise of his right underthe Act, to engage in activitiesprotectedby Section 7 of the Act.WE WILLremove from our records,if such therebe, anyevidence of discharge for unlawful causeor any evidence of such,and assure the following,including backpay,where in order,that they havenot been denied seniority or other rights and privi-legesunder the Act:John BaloghBernie CrawfordPaul DavisMike DickinsonRoy DillardCharles FerrellErnesto GarzaLarry HaleRichard HaugenDonald HowardRoy JohnsonRichard KaiserJess(or Jeff)KombolJames McCallWilliam MillerR. MortonVincent OcchiogrossoAlex PerrinTim RossRodney SchreckFrank SovaJames SummersRobert TamckeWallace ThompsonSamuel UmbaughRay Zinn 420DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to reinstate, immediately, to theirformer or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges and pay them for wages lost because weunlawfully refused to reinstate them, about May6, 1969, the following employeesPaul DavisRoy DillardLarry HaleRichard HaugenDonald HowardRoy JohnsonRichard KaiserJess (or Jeff) KombolJames McCallWilliam MillerVincent Occhiogrosso52Tim RossRodney SchreckFrank SovaJames SummersWE WILL NOTinany other manner interferewith,restrain,or coerce our employees in theirright to engage in concerted activities protectedby Section7 of the Act Thisincludes the rightto form,join,or assist labor organizations andto bargain collectively through representatives oftheir own choosing and to engage in other concertedactivities for the purpose of collective bargainingor othermutual aid or protectionor to refrainfrom such activities, except to the extent that suchrightmay be affectedby anagreement requiringmembership in a labor organization as a conditionof employment as authorized in Section 8(a)(3)of the ActINTALCO ALUMINUMCORPORATION(Employer)DatedBy(Representative)(Title)NoteWe will notify any of the above-named employees who have been ordered to have offers of reinstate-ment made to them, if presently serving in the ArmedForces of the United States, of their right to full reinstate-ment upon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended after discharge from the ArmedForcesThis is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOfficeRepublic Building, 10th Floor, 1511 Third Avenue, Seattle, Washington, 98101, Telephone 583-45324We reinstated him in August 1969